Examiner’s Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant is reminded that any amendment filed as provided by 37 CFR 1.312 must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
Benefit of Foreign Document
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Germany on 4/16/2021. It is noted, however, that applicant has not filed a certified copy of the DE40 2021 100 357.6 application as required by 37 CFR 1.55.  In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application.  If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.  Applicant is advised that the US Patent and Trademark Office does not accept scanned copies of certified foreign priority documents.  Certified documents as specified in 37 CFR 1.4(f) are not permitted to be filed via EFS-WEB.  (See also 37 CFR 1.6(d)(2))  
Specification
A clear and accurate description of the reproductions is required. (See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II). The Examiner has amended the specification to include the following figure descriptions:
--1.1 is a perspective view of a sandal;
1.2 is a front view thereof;
1.3 is a rear view thereof;
1.4 is a side view thereof;
1.5 is the opposite side view thereof;
1.6 is a top plan view thereof; and
1.7 is a bottom plan view thereof. -- 
Conclusion
The claim stands in condition for allowance.
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WATKINS whose telephone number is (571)272-6415.  The examiner can normally be reached on Monday- Friday 8:00 AM- 5:00 PM AZT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane, can be reached on (570) 272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER L WATKINS/Examiner, Art Unit 2915